Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 02/27/2019, assigned serial 16/287,937 and titled “Method for Determining Driving Policy.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 01/03/2022 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  
The prior art closest to the subject matter of the claimed invention is patent application publication No. US 2017/0060234 A1 (Sung reference) which discloses a driver assistance apparatus and a method for controlling the same.  In Sung, the indoor images of the vehicle and the images of the exterior of the vehicles are captured by the cameras located onboard the vehicle.  The apparatus further includes a processor that is configured to sense a direction of either a gaze or gesture of a driver based on the images provided from the camera, detects a region corresponding said direction among a plurality of regions of the vehicle, and controls to display an output on a display unit of the vehicle.  The applicant’s arguments are persuasive because Sung teaches “sensing a direction of the driver’s gaze or gesture” rather than “driving quality metric.”  Sung is 
Springer (US 2015/0332114 A1) discloses systems and method for curb detection and pedestrian hazard assessment in which the processing device receives the images in a forward direction from the at least one image capture device, determines a plurality of curb edge line candidates in the images, and further identifies at least one edge line candidate as an edge line of the curb.  Victor (US 2005/0030184 A1) discloses system and method for controlling a subsystem of a vehicle based on interpreted driver activity.  However, neither Springer nor Victor, alone or in a combination, discloses or suggests the missing features from Sung.  
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.

		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667